DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidemann et al (US Publication No. 2018/0204831).
Regarding claim 9, Seidemann discloses a device comprising: a redistribution layer (RDL) ¶0061; a first circuit having an input node and an output node ¶0061; a signal line Fig 15, 1473 extending from an edge bond pad of the device to an area of the device ¶0064, and the signal line coupled to the input node or the output node of the first circuit in the area ¶0061-0065; and a protection circuit disposed in the area and coupled to the input node or the output node of the first circuit ¶0063, wherein the protection circuit is configured to discharge noise capacitively coupled onto the signal line from the RDL layer ¶0061-0065.  
Regarding claim 10, Seidemann discloses wherein the first circuit is a receiver circuit, wherein the signal line is coupled to the input node of the first circuit and the protection circuit is coupled to the input node of the first circuit ¶0048, 0073-0075.  
Regarding claim 13, Seidemann discloses wherein the area is a peripheral area of a memory device, the peripheral area being outside memory array areas of the memory device ¶0061-0065 Fig 15.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelsang (US Publication No. 2017/0256290 in view of Chen et al (US Publication No. 2013/0063843).
Regarding claim 14, Vogelsang discloses a device comprising: a first memory array area and a second memory array area Fig 2; a main amplifier area disposed between the first and second memory array areas ¶0036, 0042-0043; a circuit disposed in the main amplifier area and coupled to one or more signal lines ¶0039-0044; a redistribution layer ¶0044 extending across the first and second memory array areas; and a protection circuit ¶0035 disposed in the main amplifier area and coupled to the circuit ¶0035-0044. Vogelsang discloses all the limitations but silent on the function of the protection circuit.
Whereas Chen discloses wherein the protection circuit is configured to discharge noise capacitively coupled onto the one or more signal lines from the redistribution layer ¶0019-0021.  Vogelsang and Chen are analogous art because they are directed to protection circuit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Vogelsang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the protection circuit and incorporate the teachings of Chen to improve device performance.
Regarding claim 16, Vogelsang discloses wherein each of the one or more signal lines comprises a bus line, and the circuit is a buffer circuit ¶0028, 0035, 0060. 
 Regarding claim 17, Vogelsang discloses wherein the redistribution layer elongates over the first and second memory array areas ¶0044 Fig 2-5D.   
Regarding claim 18, Vogelsang discloses wherein the circuit comprises a driver buffer circuit including an input node and a receiver buffer circuit including an output node, the driver buffer circuit and the receiver buffer circuit of the first circuit are coupled in parallel so that an input node of the receiver buffer circuit and an output node of the driver buffer circuit are coupled together and are further coupled to one of the one or more signal lines Fig 2-5D ¶0034-0044.   
Regarding claim 19, Chen discloses wherein the protection circuit is coupled to the input node of the receiver buffer circuit of the circuit Fig 2 and Fig 5.  
Regarding claim 20, Chen discloses an additional protection circuit disposed in the main amplifier area and coupled to the output node of the driver buffer circuit Fig 2 and Fig 5.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vogelsang (US Publication No. 2017/0256290 in view of Chen et al (US Publication No. 2013/0063843) and in further view of Seidemann et al (US Publication No. 2018/0204831).
Regarding claim 15, Vogelsang and Chen disclose all the limitations but silent on the peripheral area. Whereas Seidemann discloses a peripheral area arranged on a side of the second memory array area and outside the second memory array area, wherein the redistribution layer further extends to the peripheral area and coupled to a bond pad in the peripheral area ¶0061-0063.  Vogelsang and Seidemann are analogous art because they are directed to protection circuit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Vogelsang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Vogelsang and incorporate the teachings of Seidemann to improve device connectivity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No.10,916,497. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently recited broader claims are fully covered by the already patent claims.
Claims 2-8 and 10-13 are also rejected as being dependent on claims 1 and 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811